Citation Nr: 0011639	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-14 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety 
reaction with post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for heart disease with 
hypertension secondary to anxiety reaction with PTSD.

3.  Entitlement to service connection for gastrointestinal 
ulcers secondary to anxiety reaction with PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 
ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from August 1942 to August 
1945.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the benefits sought on appeal.   

The Board notes that the veteran is currently receiving 
Social Security benefits.  As a general rule, in connection 
with a claim for an increased disability evaluation for a 
service-connected disability, in order to fulfill its duty to 
assist, the Board is required to obtain Social Security 
records if they are pertinent to the issue on appeal.  Baker 
v. West, 11 Vet. App. 163, 169 (1998).  However, during a 
personal hearing held at the RO in Los Angeles, California in 
November 1998, the veteran testified that he is not receiving 
Social Security benefits due to any disability.  Rather, the 
veteran has become eligible for Social Security benefits by 
meeting the minimum age requirement for retirement benefits.  
As such, the Board is not obligated to obtain the veteran's 
Social Security records in this case. 


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's anxiety reaction with PTSD is manifested by 
anxiety, depression, sleep disturbance including insomnia and 
excessive sleeping, mild memory deficits, nightmares, 
flashbacks, startle responses and irritability; the 
disability is productive of no more than definite social and 
industrial impairment. 

3.  There is no competent medical evidence of record that the 
veteran's heart disease with hypertension was caused by or 
aggravated by his service-connected anxiety reaction with 
PTSD.

4.  There is no competent medical evidence of record that the 
veteran's gastrointestinal ulcers were caused by or 
aggravated by his service-connected anxiety reaction with 
PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for anxiety reaction with PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Codes 9400-9411 (1996); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.125-4.132, Diagnostic Codes 9400-9411 (1999).

2.  The claim of entitlement to service connection for heart 
disease with hypertension secondary to service-connected 
anxiety reaction with PTSD is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

3.  The claim of entitlement to service connection for 
gastrointestinal ulcers secondary to service-connected 
anxiety reaction with PTSD is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to a disability 
evaluation in excess of 30 percent for service-connected 
anxiety reaction with PTSD.  He also contends that he is 
entitled to service connection for heart disease, with 
hypertension, and gastrointestinal ulcers secondary to his 
service-connected anxiety reaction with PTSD.  


I.  Increased Rating for anxiety reaction with PTSD. 

With regard to his claim for a disability evaluation in 
excess of 30 percent for anxiety reaction with PTSD, the 
veteran maintains that he is depressed, has an exaggerated 
startle response, is irritable, has difficulty concentrating, 
that he cannot deal with other people or crowds, and that he 
suffers from nightmares regarding his service during World 
War II.  

At the outset, the Board notes that the veteran's claim for 
an increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the mere 
allegation that a service-connected disability has increased 
in severity is sufficient to render the claim well grounded.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

In the present case, the RO has evaluated the veteran's 
anxiety reaction with PTSD under Diagnostic Codes 9400 and 
9411.  Disorders falling under Diagnostic Code (DC) 9400 
entitled "Generalized anxiety disorder," and DC 9411 
entitled "Post-traumatic stress disorder," are evaluated 
using the same criteria.  During the pendency of the 
veteran's appeal, the criteria for rating disorders assigned 
Diagnostic Codes 9400 and 9411 were revised, effective 
November 7, 1996.  In Karnas v. Derwinski, the Court held 
that where a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has concluded, the version most favorable to the 
appellant applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, where compensation is awarded or increased 
"[p]ursuant to any Act or administrative issue, the effective 
date of such an award or increase . . . shall not be earlier 
than the effective date of the Act or administrative issue."  
38 U.S.C.A. § 5110(g) (West 1991).  As such, the Secretary is 
obligated to apply November 7, 1996 as the effective date for 
the revised criteria for mental disorder, and thus, is 
prevented from applying the liberalizing law rule stated in 
Karnas.  Thus, the revised rating schedule for mental 
disorders cannot be applied to a claim for any date prior to 
November 7, 1996.  See 38 U.S.C.A. § 5110(g)(West 1991).

Under the criteria in effect prior to November 7, 1996, under 
Diagnostic Codes 9400 and 9411, a 30 percent evaluation was 
warranted in a case where there was a definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation was 
assignable where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment. 

With regard to these criteria, the Board recognizes that the 
term "definite" as it relates to the level of impairment 
under former DC 9400, has been defined as meaning distinct, 
unambiguous, and moderately large in degree, more than 
moderate but less than rather large.  See VAOPGCPREC 9-93 
(November 1993).  Further, in Hood v. Brown, 4 Vet. App. 301 
(1993), the Court stated that the term "definite" in 38 
C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and invited 
the Board to "construe" the term "definite" in a manner 
that would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. § 
7104(d)(1)(West 1991).  In a precedent opinion, VA's General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93; 59 Fed. Reg. 4752 (1994).  
The Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c).  

Under the revised criteria, effective from November 7, 1996 
to the present, a 30 percent evaluation under Diagnostic 
Codes 9400 or 9411 is warranted with the presence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is applicable where there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood;  difficulty in 
establishing and maintaining effective work and social 
relationships.  

In July 1995, the veteran submitted a claim requesting an 
increased disability evaluation for his anxiety reaction.  At 
the time of his claim, the RO had determined that his anxiety 
reaction was 10 percent disabling and a 10 percent evaluation 
had been in effect since February 1954.  By rating decision 
dated in February 1998, the RO continued the veteran's 10 
percent disability evaluation.  Thereafter, the veteran filed 
a timely notice of disagreement and substantive appeal giving 
rise to the current appeal.  During the pendency of the 
veteran's appeal, in a Supplemental Statement of the Case 
dated in February 1999, the RO expanded the grant the of 
service connection for anxiety reaction to include PTSD and 
increased the veteran's evaluation to 30 percent, effective 
July 20, 1995.  As the veteran has not expressed any desire 
to limit his appeal to a specific disability rating, the 
issue remains in appellate status.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).

Pursuant to Karnas, medical evidence dated prior to November 
7, 1996 must only be reviewed in terms of the former criteria 
for Diagnostic Codes 9400 and 9411.  In this case, pertinent 
VA outpatient treatment records show that the veteran was 
initially diagnosed with anxiety reaction in 1945 and he was 
recommended for discharge from service.  The veteran 
continued to receive treatment for an anxiety disorder and 
was diagnosed variously with mild, moderate anxiety reaction, 
PTSD, and adjustment disorder with depressed mood through 
August 1987.  In a February 1989 Board decision, the 
veteran's request for an evaluation in excess of 10 percent 
for anxiety reaction was denied.  

Pertinent VA outpatient treatment records dated January 1992 
through February 1996 reflect that the veteran was diagnosed 
variously with anxiety neurosis (September 1992), dysthymia 
(January 1993, August 1994, February 1996) and major 
depressive episode (September 1994).  Further, during that 
time period, the veteran presented with subjective complaints 
of depression (January 1993, August 1994 and September 1994), 
insomnia (January 1993, August 1994 and February 1996), 
decreased pleasure and interest in activities with mild 
feelings of hopelessness (August 1994), anxiety (February 
1996) and irritability (September 1994).  The veteran also 
reported that he was playing softball, playing pool and doing 
things with his friends.  Further, the veteran indicated that 
he has two daughters and has a good relationship with them 
(January 1993 and February 1996).  However, he reported that 
he was neither happy nor unhappy with his marriage (September 
1992).  The veteran denied psychotic and manic symptoms, as 
well as suicidal ideation (January 1993).  In August 1994, 
the veteran advised a VA physician that some of his friends 
with similar psychiatric symptoms were taking Prozac with 
success and that he wanted a prescription for Prozac as well.  
In September 1994, the veteran was prescribed Zoloft for his 
psychiatric symptoms and it was noted that he had experienced 
an improvement in his symptoms in October 1994.  The veteran 
indicated that right after his discharge from service he 
experienced PTSD symptoms, but all had resolved but for 
occasional nightmares and thoughts of war. (January 1993).

Objectively, VA physicians noted that the veteran's 
depression was not severe enough in January 1993 to warrant 
treatment with antidepressants and that he was free of any 
PTSD symptomatology.  In October 1994 a VA physician 
indicated that the veteran had a mild improvement of his 
symptoms.  In February 1996, the veteran was described as 
being friendly, funny and cooperative, but resistant to 
antidepressants and psychotherapy.  

A review of the foregoing evidence under the former 
diagnostic criteria for Diagnostic Codes 9400 and 9411 shows 
that the veteran did not have considerable impairment in his 
ability to establish or maintain effective and wholesome 
relationships with people.  To the contrary, the veteran 
reported engaging in social activities including playing 
softball and pool.  He also indicated that he had a good 
relationship with his two daughters and while ambivalent 
about his marriage, the record shows that he continued to 
maintain his marriage.  Further, the evidence shows that the 
veteran's symptoms waxed and waned from being so slight as to 
not warrant antidepressant treatment to being successfully 
treated with antidepressants and being described as mildly 
improved.  Thus, while the veteran had some impairment, his 
disability picture prior to November 7, 1996 more nearly 
approximated a 30 percent disability evaluation under the 
former rating criteria, for definite or moderately large in 
degree impairment, and the preponderance of the evidence is 
against a higher evaluation for this time period.  

Evidence dated after November 7, 1996 shows that the veteran 
continued to receive treatment for psychiatric symptoms.  In 
February 1997, he was diagnosed variously with mild chronic 
anxiety disorder with potential residual PTSD, mild chronic 
depressive disorder, and, possibly, dysthymia.  In November 
1998, the veteran was diagnosed with PTSD and major 
depressive disorder, moderate to severe, recurrent with 
anxious features.

During this time period, the veteran presented with numerous 
subjective complaints including chronic insomnia, chronic 
low-grade dysphoria, memory deficits and anxiety syndrome 
(January and February 1997).  During a November 1998 VA 
examination, the veteran reported experiencing depression, 
anxiety, nightmares regarding the war, symptoms of PTSD 
including flashbacks, frequent startle responses, sad moods, 
occasional tearful episodes, social isolation, 
hypersomnolence, poor energy, anhedonia, fatigue, 
irritability, angry outbursts, hopelessness, helplessness and 
poor self-esteem.  The veteran denied psychotic symptoms 
including hallucinations, delusions, and suicidal and 
homicidal ideation.  The veteran also denied experiencing 
panic attacks.  Further, during a November 1998 hearing held 
at the RO, the veteran testified that as a result of his 
service as a medical corpsman, he now has symptoms of PTSD.  
Specifically, he stated that he has nightmares, depression, 
agitates easily, has poor concentration, has what he would 
describe as panic attacks, increased startle responses, 
sleeps excessively and has few friends.  

Objective symptoms noted by VA physicians and examiners 
include anxiety, depression, insomnia, mild memory and 
executive planning deficits and anxious affect (February 1997 
and November 1998).  During the November 1998 VA examination, 
the veteran was assigned two Global Assessment of Functioning 
(GAF) scores.  He was assigned a GAF score of 65 in 
conjunction with his PTSD diagnosis and a GAF score of 70 in 
conjunction with his major depression diagnosis.  According 
to the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV), which the VA has adopted at 38 C.F.R. §§ 4.125, 4.130 
(1999), a GAF score of 61-70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  DSM-IV at 32.  Based on the 
veteran's GAF scores of 65 and 70, he has no more than mild 
impairment as a result of his psychiatric symptoms.   

The aforementioned findings establish that the veteran has 
depressed mood, anxiety, some mild memory loss and other 
evidence productive of no more than mild social and 
industrial impairment, which warrant no more than a 30 
percent disability evaluation under either the old or the 
revised criteria.  There is no evidence that the veteran has 
a flattened affect, circumstantial or circumlocutory or 
stereotyped speech, panic attacks more than once a week, 
impairment of short and long term memory, or impaired 
judgment and thinking.  Additionally, the evidence does not 
show that the veteran has difficulty in establishing and 
maintaining effective work and social relationships or that 
his ability to maintain effective favorable relationships 
with people is considerably impaired.  In fact, the evidence 
of record shows that while the veteran reports having few 
friends, he has not produced evidence to show that he is 
socially isolated and the evidence shows that the veteran 
still engages in social activities including playing softball 
and playing pool.  

In sum, the Board finds that the preponderance of the 
evidence is against entitlement to a disability evaluation in 
excess of 30 percent for anxiety reaction to include PTSD 
under either the former or revised criteria.  It follows that 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise permit a 
favorable resolution on this issue.  38 U.S.C.A. § 5107(b).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1)(1999).  In this regard, the Board finds that 
there has been no showing by the veteran that his service 
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  The record reflects that the veteran 
retired in 1983 at which time he owned his own business.  
Under these circumstances, the Board finds that the veteran 
has not demonstrated marked interference with employment so 
as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


II. Service Connection Claims.

VA may pay compensation for "disability resulting from 
personal injury or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service."  38 U.S.C.A. § 1110 (West 1991).  However, 
the threshold question that must be answered in this case is 
whether the veteran has presented well-grounded claims for 
service connection.  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject 
to presumptive service connection, the nexus requirement may 
be satisfied by evidence of manifestation of the disease to 
the required extent within the prescribed time period, if 
any.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumptive period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown.  , 
7 Vet. App. 439 (1995).  

In this case, VA outpatient treatment records dated December 
1996 to October 1997 show that the veteran had a myocardial 
infarction in 1996 and subsequently underwent two coronary 
angioplasties.  In October 1996 and October 1997, it was 
noted that the veteran had hypertension.  However, the record 
does not contain a medical opinion suggesting a link between 
the veteran's heart disease with hypertension and his 
service-connected anxiety reaction.  

Additionally, a review of the pertinent evidence of record 
establishes that, in connection with complaints of 
nervousness in service, the veteran was also treated for 
stomach upset, nausea and vomiting.  In an October 1947 VA 
examination report, the veteran was diagnosed with anxiety 
reaction associated with symptoms of psychogenic 
gastrointestinal reaction.  Again, in a June 1949 VA 
examination report, it was indicated that the veteran had 
vague gastrointestinal complaints and in an October 1953 VA 
examination report it was noted that the veteran had 
occasional gastrointestinal complaints.  In a May 1961 VA 
examination report the veteran was diagnosed with anxiety 
reaction, chronic, mild, to moderate with psychophysiologic 
gastrointestinal features.  

A November 1980 treatment record from Albert Dreskin, M.D. 
with the Department of Internal Medicine, Division of 
Gastroenterology of Kaiser Permanente revealed that the 
veteran was described as having a long history of GI 
distress, which Dr. Dreskin indicated was primarily the 
result of an irritable bowel.  Dr. Dreskin diagnosed the 
veteran as having symptomatic esophagitis, improved with 
antacids, mild exogenous obesity and tension state.  However, 
Dr. Dreskin gave no indication that the veteran had an ulcer, 
or that his gastrointestinal disorders were related to or the 
result of his anxiety reaction.  In March 1981, the veteran 
underwent a cholecystectomy.

From October 1988 to January 1996 the veteran continued to 
receive treatment for and was diagnosed with ulcers, 
irritable bowel syndrome, constipation, epigastric pain, 
gastrointestinal blood loss, reflux symptoms and hiatal 
hernia, but there was no evidence of record indicating that 
the veteran's current ulcers or any other current 
gastrointestinal disorder is the result of or has been 
aggravated by his service-connected anxiety reaction.

During his November 1998 personal hearing held at the RO in 
Los Angeles, California, the veteran testified that he was 
first treated for ulcers approximately 40 to 50 years ago and 
that he has had stomach difficulties since his period of 
service.  The veteran also testified that he has had a heart 
attack and has been diagnosed with hypertension.   

The evidence of record establishes that the veteran has been 
shown to have gastrointestinal symptoms and disorders 
including ulcers in postservice years.  Likewise, the veteran 
has also been shown to have heart disease with hypertension.  
However, the veteran has not submitted any evidence to 
establish that his heart disease with hypertension, ulcers or 
any other current gastrointestinal symptom or disorder are 
etiologically related to or were aggravated by his service-
connected anxiety reaction.  While the veteran clearly 
believes that these current disorders are related to his 
service-connected anxiety reaction, the veteran, as a lay 
person is not competent to offer an opinion that requires 
medical expertise, such as whether these disorders are 
etiologically related to his service-connected anxiety 
reaction.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In the absence of such competent medical evidence, 
the veteran has not submitted well-grounded claims for 
secondary service connection and his claim must be denied on 
that basis.  38 U.S.C.A. § 5107(a).  Furthermore, any claims 
for direct or presumptive service connection for a 
gastrointestinal ulcer disorder and heart disease would also 
be not well grounded, in the absence of medical evidence 
linking such disabilities to the veteran's period of active 
service or the year following his separation from service.  
Epps, Traut.

The Board is unaware of the existence of any relevant 
evidence, if obtained, that would serve to well ground the 
veteran's claims for secondary service connection.  Should 
the veteran obtain such evidence, he may request the RO to 
again consider his claims for service connection.  McKnight 
v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997) (per curiam).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
anxiety reaction with PTSD is denied.

Entitlement to service connection for heart disease with 
hypertension secondary to anxiety reaction with PTSD is 
denied.

Entitlement to service connection for gastrointestinal ulcers 
secondary to anxiety reaction with PTSD is denied.


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 


